                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


                                               :
IN RE XPO LOGISTICS, INC.,                     :       Civil Action No. 19-899-RGA
DERIVATIVE LITIGATION                          :              Consolidated
                                               :




                                             ORDER

                WHEREAS, the above-captioned case was stayed on July 14, 2020, due to

litigation that is presently pending before the United States District Court for the District of

Connecticut (see D.I. 49);

                NOW THEREFORE, IT IS HEREBY ORDERED that, the above-captioned case

is ADMINISTRATIVELY CLOSED. The parties shall promptly notify the Court when the

related litigation has been resolved so this case may be reopened and other appropriate action

may be taken.




July 17, 2020                                  /s/ Richard G. Andrews
  DATE                                         UNITED STATES DISTRICT JUDGE
